73 S.W.3d 233 (2002)
REHABILITATIVE CARE SYSTEMS OF AMERICA, Petitioner,
v.
Robert Jerry DAVIS and Kathy Davis, Respondents.
No. 01-0416.
Supreme Court of Texas.
March 28, 2002.
Rehearing Overruled May 30, 2002.
*234 David Vandiver Wilson, Troy Allen Williams, Hays McConn Rice & Pickering, Houston, Michael Tracy Crawford, Ramey & Flock, A.P.C., Tyler, for Petitioner.
Clay Wilder, Wilder & Wilder, Henderson, Andy Tindel, Provost Umphrey, LLP, Tyler, for Respondent.
PER CURIAM.
In this case, a physical-therapy patient alleged that his therapists' negligent supervision during a rehabilitativeexercise program caused him injury. Based on the jury's verdict, the trial court rendered judgment against the rehabilitation center. The court of appeals acknowledged that physical-therapist malpractice suits are no different from any other medical-malpractice suit in that the applicable standard of care must generally be established through expert testimony. 43 S.W.3d 649, 657. Although the relevant standard of care was established in this case through expert testimony, the court stated that the jury could determine "without the aid of expert testimony" and "from its own experience" the relevant standard of care governing the patient's negligentsupervision claim. Id. at 657-58. We disapprove of the court of appeals' statement that expert testimony was not required to establish the appropriate standard of care in this case, and deny the petition for review.